DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 20 is objected to because of the following informalities: “comprising” (line 1) should be “further comprising”.  Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,214,413. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same embodiment of the same invention, comprising a closure including a hinged sealing element, a first skirt, a second skirt, a plurality of frangible members, a plurality of hinge members (claimed in the instant application as first and second hinge members), and a biasing member.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 4-12 and 14-19, there is no support in the Specification for the first or second middle portions being thinner than the first and second upper and lower portions.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,481,588 (Wagner) in view of US 7,243,807 (Lin) and in view of US 7,073,679 (Lagler).
Regarding claim 1, Wagner teaches a closure comprising: 
a hinged sealing element including a top wall (1) and a first skirt (1a) extending downwardly from the top wall, the first skirt including a first circumference (taken at the narrowest point at the top of sidewall 1a), an inner surface (inherently disclosed), an outer surface (inherently disclosed), and the inner surface including a sealing formation (10) configured to engage a container (R), the first skirt extending from the top wall to a lower edge of the first skirt (inherently disclosed); 
a second skirt (2) pivotally coupled (by hinges 210) to the hinged sealing element, the second skirt defining an inner surface (inherently disclosed), an outer surface (inherently disclosed), a top edge (located near the joint with skirt 1a), and a second circumference (skirt 2 has a constant circumference) larger than the first circumference (constant circumference of 2 is larger than the top of 1a which has a frustoconical taper towards top wall 1), the inner surface configured to couple to the container (by way of sealing formation 10); 
a first hinge (210) member extending between the first and second skirts; 
a second hinge (also 210) member extending between the first and second skirts; and 
a biasing member (25) attached to the first skirt between the first hinge member and the second hinge member, the biasing member extending downwardly from the first skirt to interact with a neck portion of the container (see col. 4, lines 23-27; Figure 6).  
Wagner fails to teach:
(a) a tab attached to the outer surface of the first skirt,
(b) a plurality of frangible members extending between the first and second skirts, the plurality of frangible members configured to provide a visual indication when broken that the closure has been opened a first time.
Regarding limitation (a), Lin teaches a closure comprising a hinged element, second skirt separated by a tear strip like Wagner, and further teaches a tab to assist in opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner, providing the tab as taught to be known by Lin, motivated by the benefit of providing a structure to give a user leverage to assist in opening the lid. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. (2007) at 13, lines 22-25 which states, “When a work is available in one field of endeavor, design incentives ...can prompt variations of it, either in the same field or a different one. Furthermore, see id. at 13, lines 27-31 which states “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious”.
Regarding modification (b), Lagler teaches a plurality of frangible members (39) extending between the first and second skirts, the plurality of frangible members configured to provide a visual indication when broken that the closure has been opened a first time (visible in the opened configuration of Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner, providing frangible members as taught to be known by Wagner, either along the tear strip, or replacing the entire tear strip with a single line of frangible members as shown to be suitable by Lagler, motivated by the benefit of an equally suitable tamper evidencing mechanism. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. (2007) at 13, lines 22-25 which states, “When a work is available in one field of endeavor, design incentives ...can prompt variations of it, either in the same field or a different one. Furthermore, see id. at 13, lines 27-31 which states “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious”.

Regarding claim 2, the tab is positioned opposite the biasing member, and wherein the plurality of frangible members break upon lifting the tab thereby moving the first skirt from a closed position to an open position, the first and second hinge members and the biasing member configured to permit the first skirt to remain in the open position (Examiner notes the tab 34 of Lin is opposed to the hinge, and locating it in the same place in Wagner would position it diametrically opposite the biasing member 25 of Wagner).  
Regarding claim 3, the inner surface of the first skirt (Wagner 2) comprises an outer section defining a third circumference, the hinged sealing element comprising an inner annular wall (Wagner 10) extending downward from the top wall, the inner annular wall defining a fourth circumference smaller than the third circumference, a space (unlabeled; clearly shown between 10 and 2) between the outer section and the inner annular wall configured to receive an mating sealing formation (C) of the container (see Figures 3 and 4).  

9.	Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,481,588 (Wagner) in view of US 7,243,807 (Lin) and in view of US 7,073,679 (Lagler) as applied above to claim 1, and further in view of US 7,731,042 (Blomdahl).
Regarding claim 4, Wagner in view of Lin and Lagler fail to teach:
first hinge member including a first upper portion coupled to the first skirt, a first lower portion coupled to the second skirt, and a first middle portion extending between the first upper portion and the first lower portion, wherein the first middle portion is thinner than at least one of the first upper portion and the first lower portion.  
Blomdahl teaches a closure with a bistable, snap-acting hinge, comprising:
a first middle portion (200) extending between the first upper portion (thicker region 121 in Fig. 4) and the first lower portion (thicker region 122 in Fig. 4), wherein the first middle portion is thinner than at least one of the first upper portion and the first lower portion (col. 10, line 25). The reference teaches the regions (200) reduce stress to prevent the likelihood of failure of the hinge structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hinges of Wagner in view of Lin and Lagler, providing regions of reduced thickness as taught to be known by Blomdahl, motivated by the benefit of reducing stress to prevent the likelihood of failure of the hinge structure. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. (2007) at 13, lines 22-25 which states, “When a work is available in one field of endeavor, design incentives ...can prompt variations of it, either in the same field or a different one. Furthermore, see id. at 13, lines 27-31 which states “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious”.
Regarding claim 5, the first middle portion is thinner than the first upper portion, the first upper portion including an inner edge closest to the biasing member and an outer edge furthest from the biasing member, wherein the outer edge of the first upper portion extends a first distance towards the second skirt and the inner edge of the first upper portion extends a second distance towards the second skirt that is further than the first distance (Examiner asserts this condition would be met with modification in view of Blomdahl noting the trapezoidal shape of thinned region 200, which would thus result in an upper portion of the hinge having a longer side closer to the biasing member noting in Blomdahl that the trapezoid’s smaller side is disposed radially inwardly and would thus result in a longer upper portion radially inwardly closer to the biasing member).  
Regarding claim 6, the first middle portion is thinner than the first lower portion, the first lower portion including an inner edge closest to the biasing member and an outer edge furthest from the biasing member, wherein the outer edge of the first lower portion extends a third distance towards the first skirt and the inner edge of the first lower portion extends a second fourth towards the first skirt that is further than the third distance (Examiner asserts this condition would be met with modification in view of Blomdahl noting the trapezoidal shape of thinned region 200, which would thus result in a lower portion of the hinge having a longer side closer to the biasing member noting in Blomdahl that the trapezoid’s smaller side is disposed radially inwardly and would thus result in a longer lower portion radially inwardly closer to the biasing member).
Regarding claim 7, the first middle portion is thinner than the first lower portion, the first lower portion including an inner edge closest to the biasing member and an outer edge furthest from the biasing member, wherein the outer edge of the first lower portion extends a third distance towards the first skirt and the inner edge of the first lower portion extends a fourth distance towards the first skirt that is further than the third distance (Examiner asserts this condition would be met with modification in view of Blomdahl noting the trapezoidal shape of thinned region 200, which would thus result in a lower portion of the hinge having a longer side closer to the biasing member noting in Blomdahl that the trapezoid’s smaller side is disposed radially inwardly and would thus result in a longer lower portion radially inwardly closer to the biasing member).  
Regarding claim 8, the first middle portion is thinner than the first upper portion, the first upper portion including an inner edge closest to the biasing member and an outer edge furthest from the biasing member, wherein the outer edge of the first upper portion extends a first distance towards the second skirt and the inner edge of the first upper portion extends a second distance towards the second skirt that is further than the first distance (Examiner asserts this condition would be met with modification in view of Blomdahl noting the trapezoidal shape of thinned region 200, which would thus result in an upper portion of the hinge having a longer side closer to the biasing member noting in Blomdahl that the trapezoid’s smaller side is disposed radially inwardly and would thus result in a longer upper portion radially inwardly closer to the biasing member).  
Regarding claim 9, the first middle portion is thinner than the first lower portion, the first lower portion including an inner edge closest to the biasing member and an outer edge furthest from the biasing member, wherein the outer edge of the first lower portion extends a third distance towards the first skirt and the inner edge of the first lower portion extends a second fourth towards the first skirt that is further than the third distance (Examiner asserts this condition would be met with modification in view of Blomdahl noting the trapezoidal shape of thinned region 200, which would thus result in a lower portion of the hinge having a longer side closer to the biasing member noting in Blomdahl that the trapezoid’s smaller side is disposed radially inwardly and would thus result in a longer lower portion radially inwardly closer to the biasing member).
Regarding claim 10, the second middle portion is thinner than the second lower portion, the second lower portion including an inner edge closest to the biasing member and an outer edge furthest from the biasing member, wherein the outer edge of the second lower portion extends a third distance towards the first skirt and the inner edge of the second lower portion extends a fourth distance towards the first skirt that is further than the third distance (Examiner asserts this condition would be met with modification in view of Blomdahl noting the trapezoidal shape of thinned region 200, which would thus result in a lower portion of the hinge having a longer side closer to the biasing member noting in Blomdahl that the trapezoid’s smaller side is disposed radially inwardly and would thus result in a longer lower portion radially inwardly closer to the biasing member).  
Regarding claim 11, the second middle portion is thinner than the second lower portion, the second lower portion including an inner edge closest to the biasing member and an outer edge furthest from the biasing member, wherein the outer edge of the second lower portion extends a third distance towards the first skirt and the inner edge of the second lower portion extends a fourth distance towards the first skirt that is further than the third distance (Examiner asserts this condition would be met with modification in view of Blomdahl noting the trapezoidal shape of thinned region 200, which would thus result in a lower portion of the hinge having a longer side closer to the biasing member noting in Blomdahl that the trapezoid’s smaller side is disposed radially inwardly and would thus result in a longer lower portion radially inwardly closer to the biasing member).

10.	Claims 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,073,679 (Lagler) in view of US 7,731,042 (Blomdahl).
Regarding claim 12, Lagler teaches a closure comprising: 
a hinged sealing element (22) including a top wall (not given a proper reference numeral, but located at 22 in Figure 3) and a first skirt (not given a proper reference numeral, but located at 22 in Figure 4) extending downwardly from the top wall, the hinged sealing element configured to detachably couple over an opening of a container (defined by spout 51); 
a second skirt (21) pivotally coupled to the hinged sealing element (at hinges 23.1 and 23.2), the second skirt configured to engage with the container (21 explicitly shown connected to container 50 in Figure 4); 
a plurality of frangible members (39) extending between the first and second skirts, the plurality of frangible members configured to provide a visual indication when broken that the closure has been opened a first time (see broken elements 39 in Figure 4); 
a first hinge member (23.1) extending between the first and second skirts, and
a second hinge member (23.2) extending between the first and second skirts.
Lagler fails to teach: 
the first hinge member including a first upper portion coupled to the first skirt, a first lower portion coupled to the second skirt, and a first middle portion extending between the first upper portion and the first lower portion, wherein the first middle portion is thinner than at least one of the first upper portion and the first lower portion; and 
the second hinge member including a second upper portion coupled to the first skirt, a second lower portion coupled to the second skirt, and a second middle portion extending between the second upper portion and the second lower portion, wherein the second middle portion is thinner than at least one of the second upper portion and the second lower portion.  
Blomdahl teaches a closure with a bistable, snap-acting hinge, comprising:
a first middle portion (200) extending between the first upper portion (thicker region 121 in Fig. 4) and the first lower portion (thicker region 122 in Fig. 4), wherein the first middle portion is thinner than at least one of the first upper portion and the first lower portion (col. 10, line 25). The reference teaches the regions (200) reduce stress to prevent the likelihood of failure of the hinge structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hinges of Lagler, providing regions of reduced thickness as taught to be known by Blomdahl, motivated by the benefit of reducing stress to prevent the likelihood of failure of the hinge structure. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. (2007) at 13, lines 22-25 which states, “When a work is available in one field of endeavor, design incentives ...can prompt variations of it, either in the same field or a different one. Furthermore, see id. at 13, lines 27-31 which states “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious”.
Regarding claim 14, the first middle portion is thinner than both the first upper portion and the first lower portion (providing a thinned region in the middle of the hinges of Lagler, as taught by Blomdahl e.g. Figure 4, will result in the region being thinner than upper and lower portions of the hinge).  
Regarding claim 15, the second middle portion is thinner than both the second upper portion and the second lower portion (providing a thinned region in the middle of the hinges of Lagler, as taught by Blomdahl e.g. Figure 4, will result in the region being thinner than upper and lower portions of the hinge).  

11.	Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,481,588 (Wagner) in view of US 7,073,679 (Lagler) and in view of US 7,731,042 (Blomdahl). 
Regarding claim 12, Wagner teaches a closure comprising: 
a hinged sealing element including a top wall (1) and a first skirt (1a) extending downwardly from the top wall, the hinged sealing element configured to detachably couple over an opening (unlabeled; defined by the rim of the container in Figure 2) of a container (R); 
a second skirt (2) pivotally coupled to the hinged sealing element (by hinges 210), the second skirt configured to engage with the container (23 engages C as seen in Figure 3); 
a first hinge member (210) extending between the first and second skirts, and
a second hinge member (also 210) extending between the first and second skirts.
Wagner fails to teach:
(a) a plurality of frangible members extending between the first and second skirts, the plurality of frangible members configured to provide a visual indication when broken that the closure has been opened a first time; and
(b) the first hinge member including a first upper portion coupled to the first skirt, a first lower portion coupled to the second skirt, and a first middle portion extending between the first upper portion and the first lower portion, wherein the first middle portion is thinner than at least one of the first upper portion and the first lower portion; and 
the second hinge member including a second upper portion coupled to the first skirt, a second lower portion coupled to the second skirt, and a second middle portion extending between the second upper portion and the second lower portion, wherein the second middle portion is thinner than at least one of the second upper portion and the second lower portion.
Regarding limitation (a), Examiner notes Wagner teaches a tear strip (12) defined by frangible lines (20).
Lagler teaches a plurality of frangible members (39) extending between the first and second skirts, the plurality of frangible members configured to provide a visual indication when broken that the closure has been opened a first time (visible in the opened configuration of Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner, providing frangible members as taught to be known by Wagner, either along the tear strip, or replacing the entire tear strip with a single line of frangible members as shown to be suitable by Lagler, motivated by the benefit of an equally suitable tamper evidencing mechanism. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. (2007) at 13, lines 22-25 which states, “When a work is available in one field of endeavor, design incentives ...can prompt variations of it, either in the same field or a different one. Furthermore, see id. at 13, lines 27-31 which states “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious”.
Regarding limitation (b), Blomdahl teaches a closure with a bistable, snap-acting hinge, comprising:
a first middle portion (200) extending between the first upper portion (thicker region 121 in Fig. 4) and the first lower portion (thicker region 122 in Fig. 4), wherein the first middle portion is thinner than at least one of the first upper portion and the first lower portion (col. 10, line 25). The reference teaches the regions (200) reduce stress to prevent the likelihood of failure of the hinge structure.  By applying such a thinned region to the middle of each hinge in Wagner, a first upper portion and a first lower portion will be created from the remainder of the hinge body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hinges of Wagner, providing regions of reduced thickness as taught to be known by Blomdahl, motivated by the benefit of reducing stress to prevent the likelihood of failure of the hinge structure. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. (2007) at 13, lines 22-25 which states, “When a work is available in one field of endeavor, design incentives ...can prompt variations of it, either in the same field or a different one. Furthermore, see id. at 13, lines 27-31 which states “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious”.
Regarding claim 13, a biasing member (25; Examiner notes the structure is equivalent to that of the instant invention and is capable of use providing a bias; no structure or function is read into the term until such is explicitly claimed) attached to the first skirt between the first hinge member and the second hinge member (see 25 located between each 210 in Wagner Figure 1), the biasing member extending downwardly from the first skirt to interact with a neck portion of the container (see col. 4, lines 23-27; Figure 6).  
Regarding claim 14, the first middle portion is thinner than both the first upper portion and the first lower portion (providing a thinned region in the middle of the hinges of Wagner, as taught by Blomdahl e.g. Figure 4, will result in the region being thinner than upper and lower portions of the hinge).  
Regarding claim 15, the second middle portion is thinner than both the second upper portion and the second lower portion (providing a thinned region in the middle of the hinges of Wagner, as taught by Blomdahl e.g. Figure 4, will result in the region being thinner than upper and lower portions of the hinge).  
Regarding claim 16, Wagner teaches a closure comprising: 
a hinged sealing element including a top wall (1) and a first skirt (1a) extending downwardly from the top wall, the hinged sealing element configured to detachably couple over an opening (unlabeled; defined by the rim of the container in Figure 2) of a container (R); 
a second skirt (2) pivotally coupled to the hinged sealing element (by hinges 210), the second skirt configured to engage with the container (23 engages C as seen in Figure 3); 
a first hinge member (210) extending between the first and second skirts,
a biasing member (25; Examiner notes the structure is equivalent to that of the instant invention and is capable of use providing a bias; no structure or function is read into the term until such is explicitly claimed) attached to the first skirt, the biasing member extending downwardly from the first skirt to a distal end furthest from the first skirt, the distal end configured to interact with a neck portion of the container (see col. 4, lines 23-27; Figure 6).  
Wagner fails to teach:
(a) a plurality of frangible members extending between the first and second skirts, the plurality of frangible members configured to provide a visual indication when broken that the closure has been opened a first time; and
(b) the first hinge member including a first upper portion coupled to the first skirt, a first lower portion coupled to the second skirt, and a first middle portion extending between the first upper portion and the first lower portion, wherein the first middle portion is thinner than at least one of the first upper portion and the first lower portion; and 
Regarding limitation (a), Examiner notes Wagner teaches a tear strip (12) defined by frangible lines (20).
Lagler teaches a plurality of frangible members (39) extending between the first and second skirts, the plurality of frangible members configured to provide a visual indication when broken that the closure has been opened a first time (visible in the opened configuration of Figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner, providing frangible members as taught to be known by Wagner, either along the tear strip, or replacing the entire tear strip with a single line of frangible members as shown to be suitable by Lagler, motivated by the benefit of an equally suitable tamper evidencing mechanism. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. (2007) at 13, lines 22-25 which states, “When a work is available in one field of endeavor, design incentives ...can prompt variations of it, either in the same field or a different one. Furthermore, see id. at 13, lines 27-31 which states “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious”.
Regarding limitation (b), Blomdahl teaches a closure with a bistable, snap-acting hinge, comprising:
a first middle portion (200) extending between the first upper portion (thicker region 121 in Fig. 4) and the first lower portion (thicker region 122 in Fig. 4), wherein the first middle portion is thinner than at least one of the first upper portion and the first lower portion (col. 10, line 25). The reference teaches the regions (200) reduce stress to prevent the likelihood of failure of the hinge structure.  By applying such a thinned region to the middle of each hinge in Wagner, a first upper portion and a first lower portion will be created from the remainder of the hinge body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hinges of Wagner, providing regions of reduced thickness as taught to be known by Blomdahl, motivated by the benefit of reducing stress to prevent the likelihood of failure of the hinge structure. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. (2007) at 13, lines 22-25 which states, “When a work is available in one field of endeavor, design incentives ...can prompt variations of it, either in the same field or a different one. Furthermore, see id. at 13, lines 27-31 which states “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious”.
Regarding claim 17, the first middle portion is thinner than both the first upper portion and the first lower portion (providing a thinned region in the middle of the hinges of Wagner, as taught by Blomdahl e.g. Figure 4, will result in the region being thinner than upper and lower portions of the hinge).  
Regarding claim 18, the first middle portion is thinner than the first upper portion, the first upper portion including an inner edge closest to the biasing member and an outer edge furthest from the biasing member, wherein the outer edge of the first upper portion extends a first distance towards the second skirt and the inner edge of the first upper portion extends a second distance towards the second skirt that is further than the first distance (Examiner asserts this condition would be met with modification in view of Blomdahl noting the trapezoidal shape of thinned region 200, which would thus result in an upper portion of the hinge having a longer side closer to the biasing member noting in Blomdahl that the trapezoid’s smaller side is disposed radially inwardly and would thus result in a longer upper portion radially inwardly closer to the biasing member).  
Regarding claim 19, the first middle portion is thinner than the first lower portion, the first lower portion including an inner edge closest to the biasing member and an outer edge furthest from the biasing member, wherein the outer edge of the first lower portion extends a third distance towards the first skirt and the inner edge of the first lower portion extends a second fourth towards the first skirt that is further than the third distance (Examiner asserts this condition would be met with modification in view of Blomdahl noting the trapezoidal shape of thinned region 200, which would thus result in an upper portion of the hinge having a longer side closer to the biasing member noting in Blomdahl that the trapezoid’s smaller side is disposed radially inwardly and would thus result in a longer upper portion radially inwardly closer to the biasing member).
Regarding claim 20, a second hinge member extending between the first and second skirts, wherein the biasing member is circumferentially between the first hinge member and the second hinge member (see Wagner Figure 1, wherein biasing member 25 is located between hinges 210).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733